Name: Commission Regulation (EEC) No 51/82 of 11 January 1982 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  marketing;  distributive trades
 Date Published: nan

 No L 7/ 10 Official Journal of the European Communities 12. 1 . 82 COMMISSION REGULATION (EEC) No 51/82 of 11 January 1982 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 2213/76 (2), as last amended by Regulation (EEC) No 2876/80 (3), limited the quantity of skimmed-milk powder put up for sale by the Member States' interven ­ tion agencies to that taken into storage before 1 October 1979 ; Whereas, having regard to the market situation and the amounts in storage, that date should be replaced by 1 January 1981 ; Whereas, at the same time, the amount in units of account given in Article 2 of the same Regulation should be converted into ECU ; Regulation (EEC) No 2213/76 is hereby amended as follows : 1 . In Article 1 '1 October 1979' is replaced by '1 January 1981 '. 2 . In Article 2 ( 1 ) and (2) the expression '2 units of account per 100 kilograms' is replaced by the expression ' 2-40 ECU per 100 kilograms'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 January 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (J) OJ No L 249, 11 . 9 . 1976, p . 6 . 3 OJ No L 298 , 7 . 11 . 1980 , p . 17 .